Filed 3/5/13 P. v. F.B. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062557

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. Nos. SCE236759 &
                                                                    MH107539)
F.B.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Dwayne

K. Moring, Judge. Affirmed.



         A complaint filed in May 2012, charged F.B. with assault with a deadly weapon

with personal use of a deadly weapon (Pen. Code, §§ 245, subd. (a)(1), 1192.7, subd.

(c)(23); all further statutory references are to this code) and vandalism (§ 594, subds. (a),

(b)(1)), and alleged she had served a prior prison term (§ 667.5, subd. (b)). In August,

the court found F.B. was not mentally competent to stand trial and lacked capacity to give

or withhold informed consent to the administration of antipsychotic medication. The
court ordered F.B. committed to Patton State Hospital for a maximum term of three years

and authorized involuntary administration of antipsychotic medication. F.B. appeals.

We affirm.

                                     BACKGROUND

       The complaint alleged that on May 24, 2012, F.B. assaulted the victim with a

metal broom and committed vandalism causing at least $400 in damage. In July, a

psychiatrist evaluated F.B. and reported she was delusional and unable to carry on a

rational conversation. She exhibited an illogical thought process and behaved in a

bizarre, psychotic manner. She suffered from bipolar disorder and cocaine dependence.

The psychiatrist determined F.B.'s mental disorder required treatment with antipsychotic

medication, she would benefit from the medication, the medication was in her best

medical interest, she lacked the capacity to make decisions regarding the medication,

there were no alternative treatments and the treatment was likely to restore her to

competence. The psychiatrist concluded F.B. did not have an adequate understanding of

the nature of the proceedings against her and could not assist her attorney in a rational

manner in her own defense. He recommended she be referred to a state hospital for

restoration to competency.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436. Pursuant to Anders v.

California (1967) 386 U.S. 738, counsel lists, as possible, but not arguable, issues:

                                             2
whether the court abused its discretion by finding F.B. incompetent to stand trial, and in

authorizing involuntary administration of antipsychotic medication.

       We granted F.B. permission to file a brief on her own behalf. She has not

responded. A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436

and Anders v. California, supra, 386 U.S. 738, including the possible issues listed

pursuant to Anders v. California, supra, 386 U.S. 738, has disclosed no reasonably

arguable appellate issues. F.B. has been competently represented by counsel on this

appeal.

                                      DISPOSITION

       The judgment is affirmed.



                                                                            MCINTYRE, J.

WE CONCUR:



HALLER, Acting P. J.



IRION, J.




                                             3